Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Examiner’s Reasons for Allowance
Claims 1,3-18 and 20-22 are allowed over prior art of record.
	The following is an examiner's statement of reasons for allowance: 
Regarding claim 1, the prior art of record neither shows nor suggests a light emitting device comprising all the limitations set forth in claim 1, particularly comprising the limitations of “wherein the plurality of first light adjustment patterns and the plurality of second light adjustment patterns have a refractive index smaller than that of the light guide layer and wherein each of the plurality of first light adjustment patterns and the plurality of second light adjustment patterns is configured to partially refract and partially reflect at least one light beam emitted from at least one of the plurality of light-emitting elements, and the plurality of first light adjustment patterns and the plurality of second light adjustment patterns consist of the same material”. 
  Claims 3-18 and 20-22 are allowable because of their dependency status from claim 1. 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatima Farokhrooz whose telephone number is (571)-272-6043.  The examiner can normally be reached on Monday- Friday, 9 am - 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571) 272-7242.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov
 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Fatima N Farokhrooz/
Examiner, Art Unit 2875